Exhibit 10.79

 

Confirmation of OTC Warrant Transaction

 

Date:

 

February 14, 2006

 

 

 

To:

 

Amgen Inc. (“Counterparty”)

 

 

 

From:

 

Merrill Lynch International (“Bank”)

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and Bank on the Trade Date specified below (the “Transaction”).
This Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.

 

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction. The parties hereby agree that the
Transaction evidenced by this Confirmation shall be the only Transaction subject
to and governed by the Agreement.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

 

Trade Date:

 

February 14, 2006

 

 

 

 

 

 

Warrant Style:

 

European

 

 

 

 

 

Warrant Type:

 

Call

 

 

 

 

 

Effective Date:

 

Subject to cancellation of the Warrants prior to 5:00 pm (EST) on such date by
the Counterparty, February 17, 2006

 

 

 

 

 

Seller:

 

Counterparty

 

--------------------------------------------------------------------------------


 

Buyer:

 

Bank

 

 

 

 

 

 

Shares:

 

Shares of common stock, $0.0001 par value, of Counterparty (Security Symbol:
“AMGN”)

 

 

 

 

 

Number of Warrants:

 

31,453,500

 

 

 

 

 

Warrant Entitlement:

 

One (1) Share per Warrant

 

 

 

 

 

Multiple Exercise:

 

Inapplicable

 

 

 

 

 

Strike Price:

 

$107.90

 

 

 

 

 

Premium:

 

$472.8 million, payable by Bank to Counterparty on the Premium Payment Date

 

 

 

 

 

Premium Payment Date:

 

Trade Date + 3 business days

 

 

 

 

 

Exchange:

 

NASDAQ National Market

 

 

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Expiration Time:

 

11:59 pm

 

 

 

 

 

Expiration Date:

 

The Valuation Date.

 

 

 

 

 

Exercise Date:

 

The Expiration Date

 

 

 

 

 

Automatic Exercise:

 

Applicable

 

 

 

 

 

Valuation:

 

 

 

 

 

 

 

Valuation Date:

 

The later of (a) May 1, 2013 and (b) the 20th Averaging Date.

 

 

 

 

 

Averaging Dates:

 

The 20  Full Exchange Business Days beginning on and including April 4, 2013.

 

 

 

 

 

Full Exchange Business Day:

 

A Scheduled Trading Day that has a scheduled closing time for its regular
trading session that is 4 pm (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.

 

 

 

 

 

Averaging Date Disruption:

 

Modified Postponement.

 

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

Cash Settlement:

 

Counterparty may elect to settle this Transaction by Cash Settlement or Net
Physical Settlement by providing Bank with notice (“Settlement Notice”) in
accordance with the Settlement Method Election provisions herein and in Section
7.1 of the Equity Definitions. In the event that Counterparty does not so notify
Bank, this Transaction shall be settled pursuant to the Default Settlement
Method provision below.

 

 

 

 

 

Settlement Currency:

 

USD

 

1

--------------------------------------------------------------------------------


 

Settlement Price:

 

The arithmetic mean of the closing price of the Shares on the Exchange on each
Averaging Date.

 

 

 

Cash Settlement Payment Date:

 

Three (3) Currency Business Days after the Valuation Date

 

 

 

Settlement Method Election:

 

Applicable with respect to Cash Settlement or Net Physical Settlement only.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

Three (3) days prior to the first Averaging Date

 

 

 

Default Settlement Method:

 

Net Physical Settlement. In the event that this Transaction is settled by Net
Physical Settlement, Counterparty shall deliver to Bank on the 1st Full Exchange
Business Day following the Valuation Date a number of Shares (the “Delivered
Shares”) equal to the Net Physical Settlement Amount divided by the Settlement
Price, provided that in the event that the number of Shares calculated comprises
any fractional Share, only whole Shares shall be delivered and an amount equal
to the value of such fractional share shall be payable by the Counterparty to
Bank in lieu of such fractional Share.

 

 

 

Net Physical Settlement Amount:

 

With respect to the Valuation Date, an amount, as calculated by the Calculation
Agent, equal to the Number of Warrants multiplied by the Strike Price
Differential.

 

 

 

Strike Price Differential:

 

In respect of the Valuation Date, an amount equal to the greater of: (i) the
excess, if any, of the Settlement Price over the Strike Price, and (ii) zero.

 

 

 

Net Physical Settlement

 

 

Adjustment:

 

Subject to the Maximum Deliverable Share Amount, if Bank receives any Delivered
Shares under this Transaction that cannot be freely sold under the Securities
Act (as defined below) or are subject to any legend restricting transferability:

 

 

 

 

 

(i) Bank shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by Bank for the sale of the Shares (the
“Proceeds Amount”) is equal to the Net Physical Settlement Amount. Any remaining
Delivered Shares shall be returned to Counterparty.

 

 

 

 

 

(ii) If the Proceeds Amount is less than the Net Physical Settlement Amount,
Counterparty shall promptly deliver upon notice from Bank additional Shares to
Bank until the dollar amount from the sale of such Shares by Bank equals the
difference between the Net Physical Settlement Amount and the Proceeds Amount.
In no event shall Counterparty be required to deliver to Bank a number of Shares
greater than the Maximum Deliverable Share Amount.

 

 

 

Conditions to Net

 

 

Physical Settlement:

 

(i) If, in connection with or following delivery of Shares hereunder, Bank
notifies the Counterparty that the Bank has reasonably determined after advice
from counsel that there is a substantial material risk that such Shares are
subject to restrictions on transfer in the hands of Bank pursuant to the rules
and regulations under the Securities Act of 1933, as amended (the “Securities
Act”), Counterparty shall promptly make available to Bank an effective
registration statement (the “Registration Statement”) filed pursuant to Rule 415
under the Securities Act and such prospectuses as Bank may reasonably request to
comply with the applicable prospectus delivery requirements (the “Prospectus”)
for the

 

2

--------------------------------------------------------------------------------


 

 

 

resale by Bank of such number of Shares as Bank shall reasonably specify in
accordance with this paragraph, such Registration Statement to be effective and
Prospectus to be current until the earliest of the date on which (a) all
Delivered Shares have been sold by Bank or returned to Counterparty pursuant to
the Net Physical Settlement Adjustment provision above, (b) Bank has advised
Counterparty that it no longer requires that such Registration Statement be
effective, (c) all remaining Delivered Shares could be sold by Bank without
registration pursuant to Rule 144 promulgated under the Securities Act (the
“Registration Period”) or (d) Counterparty has provided a legal opinion in form
and substance satisfactory to Bank (with customary assumptions and exceptions)
that the Shares issuable upon exercise of these Warrants will be freely tradable
under the Securities Act upon delivery to Bank and not subject to any legend
restricting transferability. It is understood that the Registration Statement
and Prospectus may cover a number of Shares equal to the aggregate number of
Shares (if any) reasonably estimated by Bank to be potentially deliverable by
Counterparty in connection with Net Physical Settlement hereunder (not to exceed
the Maximum Deliverable Share Amount);

 

 

 

 

 

Notwithstanding the foregoing, the Registration Statement and Prospectus
provided for by this paragraph shall be subject to the same suspension of sales
during “blackout dates” as provided in the following paragraph (ii).

 

 

 

 

 

(ii) In the event that Bank notifies the Counterparty that the Bank has
reasonably determined after advice from counsel that there is a substantial
material risk that the Shares are subject to restrictions on transfer in the
hands of Bank pursuant to the rules and regulations under the Securities Act,
Counterparty will enter into a registration rights agreement with Bank in form
and substance reasonably acceptable to Bank, which agreement will contain among
other things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates” as provided for in the
registration rights agreement (the “Registration Rights Agreement”) entered into
between Counterparty and the Initial Purchaser in connection with Counterparty’s
0.375% Convertible Senior Notes due 2013 (the “Convertible Notes”), and other
rights relating to the registration of a number of Shares equal to the number of
Delivered Shares and others Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.

 

 

 

 

 

(iii) Counterparty shall promptly pay to Bank a $0.04 per Share fee with all
Shares delivered in connection with Net Physical Settlement pursuant to a
Registration Statement.

 

 

 

 

 

(iv) In the event Counterparty fails to comply with any of the conditions set
forth in “Conditions to Net Physical Settlement” herein, Counterparty shall
settle the Transaction through Cash Settlement; provided, however, that
notwithstanding the foregoing, if either (a) Counterparty does not provide for
the sale of the Shares under the Registration Statement as provided in the
Registration Rights Agreement, (b) some Shares cannot be registered under the
Registration Statement due to Rule 415(a)(4) under the Securities Act, or (c)
some or all of the Delivered Shares cannot be used to close out stock loans in
the shares of Counterparty entered into to establish or maintain short positions
by Bank in connection with this Transaction without a prospectus being required
by applicable law to be delivered to such lender, then Counterparty may deliver
unregistered or registered Shares. In the case of clauses (a) or (b) above, the
value of any unregistered Shares so delivered shall be discounted to reflect
their market value (calculated in a commercially reasonable manner). In the case
of clause (c) above, the value of any such Delivered Shares shall reflect the
cost

 

3

--------------------------------------------------------------------------------


 

 

 

(calculated in a commercially reasonable manner) to Bank of trading Shares in
order to close out its hedge position if any, in all cases for purposes of
calculating the Delivered Shares. In no event shall Counterparty be required to
top-up the delivery in cash.

 

 

 

 

 

 

Limitations on Net Physical

 

 

 

Settlement by Counterparty:

 

Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
39,316,875 at any time (“Maximum Deliverable Share Amount”).

 

 

 

 

 

 

 

Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share Amount.

 

 

 

 

 

 

 

For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.

 

 

 

 

 

Dividends:

 

 

 

 

 

 

 

Extraordinary Dividends:

 

Any and all dividends paid by Counterparty.

 

 

 

 

 

Share Adjustments:

 

 

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

 

 

Extraordinary Events:

 

 

 

 

 

 

 

Consequences of Merger Events:

 

(a) Share-for-Share: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)

 

 

 

 

 

 

 

With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.

 

 

 

 

 

Tender Offer:

 

Not Applicable

 

 

 

 

 

Nationalization, Insolvency

 

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below)

 

 

4

--------------------------------------------------------------------------------


 

Determining Party:

 

Buyer

 

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

Change in Law:

 

Not Applicable

 

 

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

 

 

Hedging Disruption Event:

 

Not Applicable

 

 

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

 

 

Hedging Party:

 

Bank

 

 

 

 

 

Loss of Stock Borrow:

 

Not Applicable

 

 

 

 

 

Increased Cost of Stock Borrow:

 

Not Applicable

 

 

 

 

 

Determining Party:

 

Bank

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

Agreements and

 

 

 

Acknowledgments Regarding

 

 

 

Hedging Activities:

 

Applicable

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

Other Provisions:

 

 

 

 

 

 

 

Additional Agreements:

 

If due to the occurrence of an Extraordinary Event or otherwise Counterparty
would be obligated to pay cash to Bank pursuant to the terms of this Agreement
for any reason without having had the right (other than pursuant to this
paragraph) to elect to deliver Shares in satisfaction of such payment
obligation, then Counterparty may elect to deliver to Bank a number of Shares
(whether registered or unregistered) having a cash value equal to the amount of
such payment obligation (such number of Shares to be delivered to be determined
by the Calculation Agent acting in a commercially reasonable manner to determine
the number of Shares that could be sold by Bank over a reasonable period of time
to realize the cash equivalent of such payment obligation taking into account
any applicable discount (determined in a commercially reasonable manner) to
reflect any restrictions on transfer as well as the market value of the Shares).
Further, if Counterparty is delivering Shares as a result of a Merger Event, the
Settlement Date will be immediately prior to the effective time of the Merger
Event and the Shares will be deemed delivered at such time such that Bank will
be a holder of the Shares prior to such effective time. Settlement relating to
any delivery of Shares pursuant to this paragraph shall occur within a
reasonable period of time. The number of Shares delivered pursuant to this
paragraph shall not exceed the Maximum Deliverable Share Amount and shall be
subject to the provisions under “Early Termination” hereof regarding Proceeds
Amount.

 

 

5

--------------------------------------------------------------------------------


 

Early Termination:

 

Notwithstanding any provision to the contrary, upon the designation of an Early
Termination Date hereunder, a party’s payment obligation in respect of this
Transaction only as determined in accordance with Second Method and Market
Quotation (the “Transaction Early Termination Amount”) may, at the option of
Counterparty, be satisfied by the party owing such amount by the delivery of a
number of Shares equal to the Transaction Early Termination Amount divided  by
the Termination Price (“Early Termination Stock Settlement”); provided, however,
that Counterparty must notify Bank of its election of Early Termination Stock
Settlement by the close of business on the day that is two Exchange Business
Days following the day that the notice designating the Early Termination Date is
effective.

 

 

 

 

 

“Termination Price” means the closing price per Share on the Exchange on the
Early Termination Date.

 

 

 

 

 

A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Exchange Business Day
following the date that notice pursuant to Section 6(d)(i) of the Agreement
specifying the number of Shares deliverable is effective. Section 6(d)(i) of the
Agreement is hereby amended by adding the following words after the word “paid”
in the fifth line thereof: “or any delivery is to be made, as applicable.”

 

 

 

 

 

On or prior to the Early Termination Date (if Early Termination Stock Settlement
is elected), if so requested by the Bank, Counterparty shall enter into a
registration rights agreement with Bank in form and substance reasonably
acceptable to Bank which agreement will contain among other things, customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates” as provided for in the Registration Rights Agreement and shall
satisfy the conditions contained therein and Counterparty shall file and
diligently pursue to effectiveness a Registration Statement pursuant to Rule 415
under the Securities Act. If and when such Registration Statement shall have
been declared effective by the Securities and Exchange Commission, Counterparty
shall have made available to Bank such Prospectuses as Bank may reasonably
request to comply with the applicable prospectus delivery requirements for the
resale by Bank of such number of Shares as Bank shall specify (or, if greater,
the number of Shares that Counterparty shall specify). Such Registration
Statement shall be effective and Prospectus shall be current until the earliest
of the date on which (i) all Shares delivered by Counterparty in connection with
an Early Termination Date, (ii) Bank has advised Counterparty that it no longer
requires that such Registration Statement be effective or (iii) all remaining
Shares could be sold by Bank without registration pursuant to Rule 144
promulgated under the Securities Act (the “Termination Registration Period”). It
is understood that the Registration Statement and Prospectus will cover a number
of Shares equal to the number of Shares plus the aggregate number of Shares (if
any) reasonably estimated by Bank to be potentially deliverable by Counterparty
in connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Registration Period Counterparty shall represent that each of its filings under
the Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or other applicable securities laws that are required to be
filed have been filed and that, as of the respective dates thereof and as of the
date of this representation, there is no misstatement of a material fact
contained therein or omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

6

--------------------------------------------------------------------------------


 

 

 

If Counterparty does not deliver Shares subject to an effective Registration
Statement as set forth above, Counterparty may deliver unregistered Shares in an
amount determined by Bank based upon Bank’s commercially reasonable judgment of
the market value of such Shares. In no event shall Counterparty be required to
deliver to Bank a number of Shares greater than the Maximum Deliverable Share
Amount.

 

 

 

 

 

If Bank receives Shares in connection with an Early Termination Stock Settlement
that cannot be freely sold under the Securities Act or that are subject to any
legend restricting transferability, Bank shall sell such Shares in a
commercially reasonable manner until the amount received by Bank for the sale of
such Shares (net of transaction costs, calculated in a commercially reasonable
manner) (the “Proceeds Amount”) is equal to the Transaction Early Termination
Amount. Any remaining Shares shall be returned to Counterparty. If the Proceeds
Amount is less than the Transaction Early Termination Amount, Counterparty shall
promptly deliver additional Shares to Bank upon request until the dollar amount
from the sale of such additional Shares by Bank (net of transaction costs,
calculated in a commercially reasonable manner) equals the difference between
the Transaction Early Termination Amount and the Proceeds Amount. In no event
shall Counterparty be required to deliver to Bank a number of Shares greater
than the Maximum Deliverable Share Amount.

 

 

 

Compliance With Securities Laws:

 

Each party represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act, and the rules and regulations thereunder, including, without
limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act, provided
that each party shall be entitled to rely conclusively on any information
communicated by the other party concerning such other party’s market activities
and provided  further that Counterparty shall have no liability as a result of a
breach of this representation due to Bank’s gross negligence or willful
misconduct.

 

 

 

 

 

Each party further represents that if such party (“X”) purchases any Shares from
the other party pursuant to this Transaction, such purchase(s) will comply in
all material respects with (i) all laws and regulations applicable to X, and
(ii) all contractual obligations of X.

 

 

 

 

 

Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to Bank
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws. On or prior to the Trade Date, Counterparty shall deliver
to Bank a resolution of Counterparty’s board of directors authorizing the
Transaction and such other certificate or certificates as Bank shall reasonably
request.

 

 

 

 

 

Counterparty represents and acknowledges that as of the date hereof:

 

 

 

 

 

(a) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws;

 

7

--------------------------------------------------------------------------------


 

 

 

(b) the number of Available Shares on the date hereof is greater than the
Maximum Deliverable Share Amount; and

 

 

 

 

 

(c) without limiting the generality of Section 13.1 of the Equity Definitions,
Bank is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue No.
00-19 (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 

 

 

Account Details:

 

 

 

 

 

Account for payments

 

 

to Counterparty:

 

Not Applicable

 

 

 

Account for payment to Bank:

 

Chase Manhattan Bank, New York

 

 

ABA#: 021-000-021

 

 

FAO: ML Equity Derivatives

 

 

A/C: 066213118

 

 

 

Agreement Regarding Shares:

 

Counterparty agrees that, in respect of any Shares delivered to Bank, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or in connection with any Registration Statement
filed with respect to any Shares.

 

 

 

Covenant Regarding Shares:

 

Counterparty covenants that it shall not take any action to decrease the number
of Available Shares below the Maximum Deliverable Share Amount.

 

 

 

Bankruptcy Rights:

 

In the event of Counterparty’s bankruptcy, Bank’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Bank’s rights with
respect to any other claim arising from this Transaction prior to Counterparty’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

 

 

 

Set-Off:

 

Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 

 

 

Collateral:

 

None.

 

 

 

Transfer:

 

Counterparty may transfer its rights and delegate its obligations under this
Transaction in accordance with Section 7 of the Master Agreement. Bank may
assign its rights and delegate its obligations hereunder, in whole or in part,
to any other person (an “Assignee”) without the prior consent of the
Counterparty, effective (the “Transfer Effective Date”) upon delivery to
Counterparty of an executed acceptance and assumption by the Assignee (an
“Assumption”) of the transferred obligations of Bank under this Transaction (the
“Transferred Obligations”).

 

8

--------------------------------------------------------------------------------


 

Regulation:

 

Bank is regulated by The Securities and Futures Authority Limited and has
entered into this Transaction as principal.

 

 

 

Indemnity:

 

Each party agrees to indemnify the other party, its Affiliates and their
respective directors, officers, agents and controlling parties (each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities, joint and several, to which such Indemnified Party may
become subject because of a breach of any representation or covenant hereunder,
in the Agreement or any other Agreement relating to the Agreement or Transaction
and will reimburse any Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of, any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto.

 

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

(a)                                  Counterparty hereby represents and warrants
to Bank, on each day from the Trade Date to and including the earlier of (i)
February 17, 2006 and (ii) the date by which Bank is able to initially complete
a hedge of its position created by this Transaction, that:

 

(1)                                  it will not, and will not permit any person
or entity subject to its control to, bid for or purchase Shares during such
period except as disclosed in the Offering Memorandum relating to the
Convertible Notes; and

 

(2)                                  it has publicly disclosed all material
information necessary for it to be able to purchase or sell Shares in compliance
with applicable federal securities laws and that it has publicly disclosed all
material information with respect to its condition (financial or otherwise).

 

(b)         The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19.

 

(c)          No collateral shall be required by either party for any reason in
connection with this Transaction.

 

(d)         Bank shall not be entitled to exercise any Warrant hereunder as
provided below, and Automatic Exercise shall not apply with respect to any
Warrant, to the extent the exercise of such Warrant would cause Bank to become,
directly or indirectly, the beneficial owner of more than 8.0 percent of the
class of the Counterparty’s equity securities that is comprised of the Shares
for purposes of Section 13 of the Exchange Act (in such case, an “Excess Share
Owner”).

 

Bank shall provide prior notice to Counterparty if the exercise of any Warrant
hereunder would cause Bank to become directly or indirectly, an Excess Share
Owner; provided that the failure of Bank to provide such notice shall not alter
the effectiveness of the provisions set forth in the preceding sentence and any
purported exercise in violation of such provisions shall be void and have no
effect.

 

If Bank is not entitled to exercise any Warrant because such exercise would
cause Bank to become, directly or indirectly, an Excess Share Owner and Bank
thereafter disposes of Shares owned by it or any action is taken that would then
permit Bank to exercise such Warrant without such exercise causing it to become,
directly or indirectly, an Excess Share Owner, then Bank shall provide notice of
the taking of such action to Counterparty and such Warrant shall then become
exercisable by Bank to the extent such Warrant is otherwise or had otherwise
become exercisable hereunder. In such event, the Expiration Date with respect to
such Warrant shall be the date on which Counterparty receives such notice from
Bank, and the related Settlement Date shall be as soon as reasonably practicable
after receipt of such notice but no more than three (3) Exchange Business Days
thereafter (but in no event shall the Settlement Date occur prior to the date on
which it would have otherwise occurred but for the

 

9

--------------------------------------------------------------------------------


 

provisions of this paragraph (d)); provided that the related Net Physical
Settlement Amount shall be the same as the Net Physical Settlement Amount but
for the provisions of this paragraph (d). In addition, within 30 calendar days
of the Settlement Date, Counterparty shall use its reasonable efforts to refrain
from activities that could reasonably be expected to result in Bank’s ownership
of Shares exceeding 10% of all issued and outstanding Shares.

 

(e)          Bank hereby agrees that from the Trade Date through to and
including the Settlement Date, it will:

 

(1)                                  use its reasonable efforts to not become an
“affiliate” of Counterparty as such term is defined in Regulation 144(a)(1)
under the Securities Act; and

 

(2)                                  not vote any Shares held or received
pursuant hereto, as to which it has the right to exercise a vote.

 

ISDA Master Agreement

 

With respect to the Agreement, Bank and Counterparty each agree as follows:

 

Specified Entities:

 

(i) in relation to Bank, for the purposes of:

 

Section 5(a)(v):     not applicable
Section 5(a)(vi):    not applicable
Section 5(a)(vii):   not applicable
Section 5(b)(iv):    not applicable

 

and (ii) in relation to Counterparty,  for the purposes of:

 

Section 5(a)(v):     not applicable
Section 5(a)(vi):    not applicable
Section 5(a)(vii):   not applicable
Section 5(b)(iv):    not applicable

 

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Bank and Counterparty.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Bank or to Counterparty.

 

Payments on Early Termination. For the purpose of Section 6(e) of the
Agreement:  (i) Market Quotation shall apply; and (ii) the Second Method shall
apply.

 

“Termination Currency” means USD.

 

Tax Representations:

 

(I)                                    For the purpose of Section 3(e) of the
Agreement, each party represents to the other party that it is not required by
any applicable law, as modified by the practice of any relevant governmental
revenue authority, of any Relevant Jurisdiction to make any deduction or
withholding for or on account of any Tax from any payment (other than interest
under Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the
other party under the Agreement. In making this representation, each party may
rely on (i) the accuracy of any

 

10

--------------------------------------------------------------------------------


 

representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 

(II)                                For the purpose of Section 3(f) of the
Agreement, each party makes the following representations to the other party:

 

(i)                         Bank represents that it is a corporation organized
under the laws of England and Wales.

 

(ii)                      Counterparty represents that it is a corporation
incorporated under the laws of the State of Delaware.

 

Delivery Requirements:  For the purpose of Sections 3(d), 4(a)(i) and (ii) of
the Agreement, each party agrees to deliver the following documents:

 

Tax forms, documents or certificates to be delivered are:

 

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

Other documents to be delivered:

 

Party Required to
Deliver Document

 

Document Required to be Delivered

 

When Required

 

Covered by
Section 3(d)
Representation

Counterparty

 

Evidence of the authority and true signatures of each official or representative
signing this Confirmation

 

Upon or before execution and delivery of this Confirmation

 

Yes

Counterparty

 

Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation

 

Upon or before execution and delivery of this Confirmation

 

Yes

Bank

 

Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable

 

Upon or before execution and delivery of this Confirmation

 

Yes

 

Addresses for Notices:  For the purpose of Section 12(a) of the Agreement:

 

11

--------------------------------------------------------------------------------


 

Address for notices or communications to Bank for all purposes:

 

Address:

 

Merrill Lynch International

 

 

Merrill Lynch Financial Centre

 

 

2 King Edward Street

 

 

London EC1A 1HQ

Attention:

 

Manager, Fixed Income Settlements

Facsimile No.:

 

44 207 995 2004

Telephone No.:

 

44 207 995 3769

 

Address for notices or communications to Counterparty for all purposes:

 

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

Telephone No.: (805) 447-1000

Facsimile No.: (805) 449-2863

Attention:  Treasurer

 

Process Agent:  For the purpose of Section 13(c) of the Agreement, Bank appoints
as its process agent:

 

Address:                                Merrill Lynch, Pierce, Fenner & Smith
Incorporated

222 Broadway, 16th Floor

New York, New York 10038

Attention:              Litigation Department

 

Counterparty does not appoint a Process Agent.

 

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Bank nor Counterparty is a Multibranch Party.

 

Calculation Agent. The Calculation Agent is Bank.

 

Credit Support Document.

 

Bank: Guarantee of ML & Co. in the form attached hereto as Exhibit A.

 

Counterparty:  Not Applicable

 

Credit Support Provider.

 

With respect to Bank: ML & Co.

 

With respect to Counterparty:  Not Applicable.

 

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

 

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.

 

12

--------------------------------------------------------------------------------


 

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

 

Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA, and it has entered into this Confirmation and this
Transaction in connection with its business or a line of business (including
financial intermediation), or the financing of its business.

 

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:

 

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

 

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

 

“To such party’s best knowledge,”

 

Additional Representations:

 

Counterparty Representations. Counterparty (i) has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of entering into this Transaction; and (ii) has consulted with its own
legal, financial, accounting and tax advisors in connection with this
Transaction.

 

Acknowledgements:

 

(1)           The parties acknowledge and agree that there are no other
representations, agreements or other undertakings of the parties in relation to
this Transaction, except as set forth in this Confirmation.

 

(2)           The parties hereto intend for:

 

(a)                                  this Transaction to be a “securities
contract” as defined in Section 741(7) of Title 11 of the United States Code
(the “Bankruptcy Code”), qualifying for the protections under Section 555 of the
Bankruptcy Code;

 

(b)                                 a party’s right to liquidate this
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as defined in the Bankruptcy Code;

 

(c)                                  all payments for, under or in connection
with this Transaction, all payments for the Shares and the transfer of such
Shares to constitute “settlement payments” as defined in the Bankruptcy Code.

 

(3)           The parties acknowledge and agree that in the event of an Early
Termination Date as a result of an Event of Default, the amount payable under
the Agreement will be a cash amount calculated as described therein and that any
delivery specified in this Transaction will no longer be required.

 

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.

 

13

--------------------------------------------------------------------------------


 

Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

 

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”

 

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

 

Disclosure. Each party hereby acknowledges and agrees that Bank has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Bank) that such disclosure is required by law or by the
rules of NASDAQ or any securities exchange. Notwithstanding any provision in
this Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.

 

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

14

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

 

Merrill Lynch International

 

 

By:

 

 

Name:

Title:

 

15

--------------------------------------------------------------------------------


 

Confirmed as of the date first above written:

 

AMGEN INC.

 

By:

 

 

Name:

Title:

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Amgen, Inc. (the
“Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales  (“ML”), under the terms of the Confirmation of OTC Warrant Transaction
between the Company and ML (ML as Buyer), dated as of February 14, 2006 (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof. In case of the failure of ML punctually to make any such
payment, ML  & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee. This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

 

MERRILL LYNCH & CO., INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

18

--------------------------------------------------------------------------------